Title: From Thomas Jefferson to James Madison, 17 May 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir
                     
                     Monticello May 17. 08.
                  
                  Your favors of the 11. 15. & 16. came to hand last night. the request of Turreau to be allowed a vessel to carry home another cargo of French citizens is admissible according to our former practice, only observing that the size of the vessel be proportioned to the number of passengers. I think also that Michaux, the botanist, may be allowed to go in our vessel, on the known usage of civilized nations to consider scientific voyagers as belonging to every country, and under the protection of every one. the characters of Brouard & Doury justify the Executive in instituting a prosecution against Mecklen by the District attorney, but the pretension to any sacredness of character should be repelled. it appears to me that the passage of Rademaker’s secretary with Hill may be advantageous to us, & therefore quite admissible. would it not be well, by way of answer to Lewis to call on him for a declaration of the property he has in St. Domingo, in whose hands, how it came there &c. supported by vouchers. this is required in all cases before a vessel is allowed. we cannot with good faith comply with the request of Smith & Buchanan.
                  Govr. Hislop’s application is inadmissible in point of precedent, and because of the flagrant violations of the same law by & for the same nation. H. has let the object of his assiduities appear by asking to be the bearer of dispatches &c. all his letters prove him an intriguant. yet I believe most of his facts, & particularly what he says of the Clintons. the old man is unquestionably hostile in his heart, & it is the doings of that family, & not the embargo that has affected the elections in New York. I salute you with constant & great affection.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. I retain till another post Pinckney’s, Armstrong’s, Livingston’s & mr Gallatin’s letters. all the other papers are returned.
                  
               